Citation Nr: 1810632	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for groin trauma to the left testicle.

2.  Entitlement to service connection for a disorder manifested by right eye pain.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include depression.

4.  Entitlement to service connection for a disorder manifested by right hand pain.

5.  Entitlement to service connection for residuals of a right middle finger injury to include pain.

6. Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1989 to July 1992.  The Veteran completed service in the Southwest Asia theater of operations to include Saudi Arabia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that although the RO adjudicated entitlement to service connection for a groin injury and entitlement to service connection for a left testicle condition separately, in August 2012 the Veteran clarified that he was filing a claim for service connection groin-left testicle, and discussed having a left testicle condition that resulted from groin trauma when he initially filed his claim.  Accordingly, the Board has recharacterized the Veteran's separately certified issues of entitlement to service connection for a groin injury and entitlement to service connection for a left testicle condition as one claim of entitlement to groin trauma of the left testicle.  

The Board notes that the Veteran was previously denied service connection for a groin injury, an injury to the right middle finger, and an injury to the right eye in a July 1996 rating decision.  However, at the time of that rating decision, the Veteran's service treatment records were unavailable; since that time, service treatment records relevant to the Veteran's right middle finger, groin, and right eye pain claims have been associated with the claims file.  As such, the submission of new and material evidence is not required to readjudicate these claims.  38 C.F.R. § 3.356(c) (2017).

The issues of entitlement to service connection for depression, right hand pain, right middle finger pain, right eye pain, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have any residuals related to groin trauma of the left testicle during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for groin trauma of the left testicle have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's groin claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).
II. Entitlement to Service Connection for Groin Trauma to the Left Testicle

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran was provided a VA examination in September 2013.  The Veteran reported having testicular torsion in service, and that he had issues with his right testicle at that time.  The examiner noted that when the Veteran was first assessed in 1990 during active duty service, it was initially thought that the Veteran had testicular torsion of the left testicle, but that follow up consultation revealed he had epididymitis.  On examination no abnormality of the left testicle was observed to include the epididymis.  Only the right testis was observed to be abnormal.  The examiner opined that is was less likely as not that the Veteran has a current diagnosis of groin trauma linked to his military service, explaining that epididymitis is an acute, resolvable diagnosis that was treated in service.

The Veteran's service treatment records contain a December 1990 complaint of groin pain in the preceding two weeks.  The Veteran reported pain radiating from the left side of the groin to the left lower quadrant.  After assessing both testicles, the Veteran's left testicle was found to be swollen and tender.  He was diagnosed with epididymitis.  The Veteran's right testicle was found to be normal.  Some follow up treatment record reflect follow up treatment for continued left testicle epididymitis.  The Veteran's separation examination is silent with regard to testicular abnormalities.  

The Veteran's VA treatment records are silent for any epididymitis or left testicle diagnoses, but are positive for abnormal findings with regard to the Veteran's right testicle and related groin pain.  The Board separately notes that the Veteran was service-connected for erectile dysfunction in September 2013, but the Veteran has already established service connection for this condition as secondary to his PTSD.  A May 2016 VA examination provided in connection with the Veteran's erectile dysfunction claim revealed normal testes and epididymis bilaterally.

Accordingly, the Board finds that the Veteran does not have a current left testicle condition or groin trauma residual.  As such, the criteria for entitlement to service connection have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


ORDER

Entitlement to service connection for a groin trauma to the left testicle is denied.
REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

First, with regard to the Veteran's depression claim, the Veteran's February 2015 VA treatment records are positive for a diagnosis of a mood disorder in addition to PTSD and the Veteran's December 2015 VA treatment records indicate that major depressive disorder is a secondary diagnosis.  Additionally, a social worker submitted an April 2015 DBQ diagnosing the Veteran with a mood disorder in addition to PTSD.  Accordingly, despite the fact that the Veteran has been service-connected for his PTSD and that there may be overlap between any mood disorder and PTSD symptoms, remand of this claim is required for provision of an etiology opinion with regard to entitlement to service connection for an acquired psychiatric disorder other than PTSD.

Second, with regard to the Veteran's right hand and right middle finger claims, the Veteran was afforded a VA examination in September 2013.  At that time, although loss of motion and painful motion of the index and long fingers were noted, imaging studies of the right hand did not reveal any abnormalities.  However, the imaging report notes that if there was pain at the "IP" joints, finger images should be considered.  However it is unclear whether IP joint imaging results were completed and there is no discussion of whether such diagnostic testing is appropriate based on the September 2013 VA examination report findings.  Accordingly, on remand, the examiner should address whether IP joint imaging results are indicated and if so, include such imaging results with the examination report.  The examiner should also comment on the Veteran's July 2012 report of chronic right hand pain that has increased since his active duty service.

Third, with regard to the Veteran's headache and right eye pain claims, VA treatment records document complaints of headache symptoms.  In a July 2012 lay statement, the Veteran explained that he experiences pain in his eye when his headache attacks come on; this is corroborated by similar complaints in the Veteran's VA treatment records.  Additionally, the Veteran's service treatment records reveal a September 1991 diagnosis of tension headaches for which he was prescribed Flexeril.  Accordingly, as the Veteran has current headache symptoms, and there is evidence of an in-service diagnosis, remand for a VA examination is required.  On remand, the examiner providing this opinion should also address the Veteran's eye pain symptoms and whether the symptoms are attributable to a diagnosed headache condition.

Fourth, with regard to the Veteran's reported headache, right eye pain, right middle finger pain, and right hand pain, the Board notes that the Veteran completed active duty service in the Southwest Asia theater of operations during the Persian Gulf War as defined by 38 C.F.R. § 3.317 (2017), and that he does not currently have diagnoses for a headache, right eye, right middle finger, or right hand conditions.  Accordingly, unless a VA examination results in a specific diagnosis, as the Veteran has not yet been assessed for signs and symptoms of an undiagnosed and medically unexplained chronic multi-symptom illness, on remand, the Veteran should be provided a VA examination with responsive etiology opinions consistent with the criteria of 38 C.F.R. § 3.317 for all relevant claims.

Finally, as a review of the record reveals that the Veteran is currently in receipt of VA treatment for the claims being remanded, as such any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder other than PTSD after the development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should assess the Veteran for any acquired psychiatric disorders other than PTSD and then, for any diagnosed disorder, provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's acquired psychiatric disorder other than PTSD: (1) began during active service; or (2) is related to any in-service event or injury.  The examiner should discuss the Veteran's reported in-service stressors.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine and assess the nature of the Veteran's headache symptoms after the development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must diagnose any current headache conditions.

c. Then, if a headache condition is diagnosed, the examiner should provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache condition: (1) began during active service; or (2) is related to any in-service event or injury.  In providing this opinion, the examiner should address the Veteran's in-service diagnosis of tension headaches.  The examiner should also discuss whether the Veteran's July 2012 report of eye pain is related to any diagnosed headache condition.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for a VA examination with an appropriate clinician to determine and assess the nature of the Veteran's right hand and right middle finger symptoms after the development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must diagnose any current right hand and right middle finger conditions.  In doing so, any indicated diagnostic testing should be completed.  The examiner should also review the Veteran's September 2013 VA examination report and should address whether IP joint imaging results are indicated and if so, include such imaging results with the examination report.  

c. Then, if a right hand or right middle finger condition is diagnosed, for each condition, the examiner should provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hand and/or right finger condition: (1) began during active service; or (2) is related to any in-service event or injury.  In providing this opinion, the examiner should comment on the Veteran's July 2012 report of chronic right hand pain that has increased since his active duty service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Then, if and only if, any of the Veteran's headache, right eye, and right hand and right finger symptoms do not result in a specific diagnosis or is otherwise attributable to a specific diagnosis, the Veteran should be scheduled for an assessment of any undiagnosed illness or multi-symptom illness.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide an opinion as to whether any such symptoms (not attributed to a known diagnostic entity), represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  The examiner is advised that the Veteran served in the Persian Gulf War in Saudi Arabia, part of the Southwest Asia theater.


c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


